TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00605-CV



                                       Tim Creel, Appellant

                                                 v.

      The Oaks Treatment Center and The Texas Workforce Commission, Appellees


           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-06-004507, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This appeal turns on whether this Court has jurisdiction over an appeal from a county

court at law’s judgment in an appeal from a small claims court’s review of an agency decision. The

Texas Workforce Commission denied Tim Creel’s application for unemployment benefits based on

his termination from his job at The Oaks Treatment Center. Creel sought judicial review in small

claims court, which affirmed the Commission’s decision. After the county court at law affirmed the

small claims court’s decision, he filed his notice of appeal to this Court.

               Appellees jointly move to dismiss his appeal, contending that the county court at

law’s decision is not appealable because that decision is on an appeal from small claims court. The

legislature has determined that, in a hearing on appeal from small claims court, the “[j]udgment of

the county court or county court at law on the appeal is final.” Tex. Gov’t Code Ann. § 28.053(d)
(West 2004); see generally id. § 28.052 (West Supp. 2006). The supreme court has determined that

this provision means that the county court’s decision on a case that was “originally filed” in small

claims court cannot be challenged by appeal to this Court. Sultan v. Mathew, 178 S.W.3d 747, 752

(Tex. 2005). Creel responds with a variety of arguments, none of which persuade us to ignore the

direct statements by the legislature and the supreme court.

               Creel argues that a labor code provision concerning appeal bonds confers or shows

that we have jurisdiction over unemployment claims. He contends that the provision, which states

that an appeal bond is not required in unemployment claims for appeals from trial courts, is a more

specific statute than the statute concerning the finality of appeals from small claims courts. Compare

Tex. Lab. Code Ann. § 212.210 (West 2006) with Tex. Gov’t Code Ann. § 28.053. The labor code

statute does not require the result Creel urges. It establishes only that, if jurisdiction exists, an

appellant need not file an appeal bond. The freedom from filing an appeal bond does not create

jurisdiction that does not otherwise exist.

               Creel asserts that appellate courts have heard unemployment claims for sixty years.

He does not, however, cite a case where the first judicial review was in small claims court.1

               Creel asserts that his appeal is outside the holding of Sultan because his case was

“originally filed” in the Commission, not small claims court. The statutory scheme does not

distinguish among lawsuits filed for review of agency decisions and those filed for the first time in

small claims court. The “originally filed” language appears only in the concluding paragraphs of the


       1
          Even if he had, the interpretation of “final” with respect to the county court’s decision on
a small claims appeal is relatively new, originating in 1998 and adopted by the supreme court in
2005. See Sultan v. Mathew, 178 S.W.3d 747, 748-49 (Tex. 2005) (citing Davis v. Covert, 983
S.W.2d 301, 302 (Tex. App.—Houston [1st Dist.] 1998, pet. dism’d w.o.j.)). Accordingly, an
appellate court’s consideration before 1998 of an unemployment claim initiated in small claims court
would be of limited, if any, precedential value for arguing that this Court has jurisdiction over this
cause.

                                                  2
supreme court’s opinion. See Sultan, 178 S.W.3d at 752. The statutory scheme simply establishes

the right of any litigant in a case in small claims court with more than twenty dollars in controversy

who is dissatisfied with a judgment to appeal from small claims court to the county court. See Tex.

Gov’t Code Ann. § 28.052-.053. The legislature’s choice to circumscribe that right to end at the

county court is within its constitutional mandate to restrict or regulate this Court’s jurisdiction.

See Tex. Const. art. V, § 6; Sultan, 178 S.W.3d at 752 (citing Seale v. McCallum, 287 S.W. 45,

47 (Tex. 1926)).

               Finally, Creel argues that it is not reasonable to believe that the Legislature meant to

discourage appeals of unemployment benefits because they concern, not just money, but the

applicant’s primary source of income. We find no basis permitting this Court to make such a

distinction. The legislature and the supreme court have determined that, for cases filed in small

claims court, the county courts are the only appellate recourse, and we are bound by those

determinations. See Tex. Gov’t Code Ann. § 28.053 Sultan, 178 S.W.3d at 752.

               We grant appellees’ motion to dismiss. We deny their motion for damages as a

sanction for the filing of a frivolous appeal. We dismiss this appeal for want of jurisdiction.




                                               G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: December 19, 2006

                                                  3